                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )         No. 6:20-CR-061-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 ANGELA WYNN,                                     )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 70 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Wynn’s guilty plea and adjudge her guilty

of Count One and the forfeiture allegation of the Indictment (DE 5). See DE 71 (Recommendation).

Judge Ingram expressly informed Wynn of the right to object to the recommendation and to secure

de novo review from the undersigned. See id. at 2-3. The established, 3-day objection deadline has

passed, and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 71, ACCEPTS Wynn’s guilty plea, and ADJUDGES

          Defendant guilty of Count One of the Indictment;

       2. Further, per Judge Ingram’s unopposed recommendation and Defendant’s concession

          (DE 71 ¶ 4) the Court provisionally FINDS that the property identified in the operative

          indictment (DE 5 at 2-3) is forfeitable and that Wynn has a forfeitable interest in said

          property, and preliminarily ADJUDGES Defendant’s interest in such property

          FORFEITED. Under Criminal Rule 32.2, and absent pre-judgment objection, “the

          preliminary forfeiture order becomes final as to” Defendant at sentencing. Fed. R.

          Crim. P. 32.2(b)(4)(A). The Court will further address forfeiture at that time. See id. at

          (b)(4)(B);

       3. The Court CANCELS the trial as to this Defendant; and

       4. The Court will issue a separate sentencing order.1

       This the 21st day of May, 2021.




1
  At the hearing, Judge Ingram remanded Wynn to custody. See DE 70. This was the status pre-
plea. DE 32. That status will persist pending sentencing.
